Broyles, O. J.
1. The right to remove a case from a State court to a Federal court, on the ground of diverse citizenship of the parties, is not given to a defendant who is a resident of the State where the suit is brought. U. S. Comp. Stat. (1918), § 1010; Martin v. Snyder, 148 U. S. 663 (13 Sup. Ct. 706, 37 L. ed. 602); Patch v. Wabash Railroad Co., 207 U. S. 277 (28 Sup. Ct. 80, 52 L. ed. 204, 12 Ann. Cas. 518).
2. Under the foregoing ruling the court did not err in denying the defendant’s petition to remove this cause from the superior court of *307Newton county to the United States district court for the northern district of Georgia.
Decided December 13, 1922.
Robert Lee, for plaintiff in error. J. Howell Oreen, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.